DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
This action is in response to papers filed 9/28/2021. 
Claims 38, 41-43, 55 are pending.
Claims 38, 42 and 55 have been identified as amended. 
Applicant’s election of miR-18a and miR-15b in the reply filed on 11/15/2018 is acknowledged.
Claims 41, 43, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2014. 
Claims 38, 42 and 55 are being examined. 
The previous provisional objection for duplicate claims has been withdrawn in view of the amendment.
The 112 (a) rejection has been withdrawn as the pending claims no longer require diagnosis.
The 101 rejection has been withdrawn in view of the amendment to require detection of overexpression for a colonoscopy.
Priority
The instant application was filed 08/08/2018 is a continuation of 14639539, filed 03/05/2015 ,which  is a continuation of 14352462, filed 04/17/2014 ,which is a national 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61550148, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The claims have been amended to be drawn to identifying a subject for colonoscopy by a method comprising plasma miR-18a overexpression relative to normal plasma samples.  Searching and review of the provisional application revealed antecedent basis for colonoscopy, but did not reveal support for identifying a subject for colonoscopy by overexpression of miR-18a.  Thus the provisional application does not support the amendment.  

Response to Amendment
The Declaration by Dr. Cos under 37 CFR 1.132 filed 9/28/2021is insufficient to overcome the rejection of claims 38, 42 and 55 based upon obviousness as set forth in the last Office action because:  The declaration is by an inventor who has a vested interest in the outcome of the application.  The declaration begins by providing the inventors training.  These are noted.  
The declaration in point 4 provides a reproduction of the claim and asserts the specification teaches miR-18a is a plasma marker that discriminates advanced colorectal adenoma from healthy controls.  This is noted but the claims do not require any kind of diagnosis, but performing a colonoscopy on a human patient identified by a method comprising miR-18a overexpression.  The comprising language allows for inclusion of additional steps, including diagnosis.  
The declaration continues by providing the inventors review or opinion of the prior art cited. This is noted.
The declaration continues in point 12 to note none of the cited prior art teaches miR-18a is a plasma marker that discriminates advanced colorectal adenoma from healthy controls.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require a correlation, but performing a colonoscopy on subjects that overexpressed miR-18a in plasma.  
The declaration continues by asserting the Ng teaches that miRNA in tumors are not 100% predictable of plasma levels in CRC.  The declaration further notes that miR-18a is taught in table 2 of Ng to be overexpressed in tumor samples relative to controls, but not in plasma samples.  This argument has been thoroughly reviewed but is not 
2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  Indeed, a rule of law equating unpredictability to patentability, applied in this case, would mean that any new salt— including those specifically listed in the '909 patent itself—would be separately patentable, simply because the formation and properties of each salt must be verified through testing.  This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. Merck, 874 F.2d at 809; In re O'Farrell, 853 F.2d 894, 903 (Fed.Cir. 1988).  The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success that an acid addition salt of besylate would form and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).

The declaration continues by providing arguments with respect to Permuth-Wey.  This argument has been thoroughly reviewed but is not considered persuasive as Permuth-Wey is directed to pancreatic ductal adenocarcinoma and is post-fling art and thus does not demonstrate predictability at the time of filing. Thus it is a different kind of cancer.  
Further the declaration provides arguments with respect to Pritchard which also does not specifically address mir_18a and colonoscopy or colon cancer.  F
Finally the art of Raponi (WO2009/140670),  Brunet (Annals of Oncology (2012) (p-202) EXPRESSION PROFILE OF MIRNAS IN STAGE III COLORECTAL TUMOURS: OVEREXPRESSED MIRNAS AS POTENTIAL CIRCULATING BIOMARKERS), and CHENYU ZHANG (CN201010238448) and Haberman (Cancer Research (2012) abstract B11 teach or suggest the detection of miR-18a in blood or serum.
Claim Objections
Claims 38, 42 and 55 are objected to because of the following informalities:  
Claim 38 has been amended to recite, “method” as the preamble.  Claims are more clear and concise when the preamble sets forth the intended outcome of the claim.
  Appropriate correction is required.
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 38, 42 and 55 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The standard for satisfying the written description requirement is whether the disclosure “allow[s] one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1190 (Fed. Cir. 2014) (quoting Enzo Biochem, Inc. v. Gen—Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002). “[T]he critical inquiry is whether the patentee has provided a description that ‘in a definite way identifies the claimed invention’ in sufficient detail that a person of ordinary skill would understand that the inventor was in possession of it at the time of filing.” Alcon, 745 F.3d 1190-91 (quoting AriadPharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010)). However, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352.
Applicant is reminded that obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed.  Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).   ...To fulfill the written description requirement, a patent specification must 
The independent claim has been amended to recite, “A method comprising: performing a colonoscopy on a human subject identified as having overexpression of miRNA-18a in a plasma sample obtained from the human subject, wherein the human subject has been identified  by a method comprising:(a) obtaining a plasma sample from the human subject; (b) extracting microRNAs (miRs) comprising miR-18a from the plasma sample from the human subject; (c) measuring levels of miRNA-18a; and (de) detecting an overexpression of miR-18a in the plasma sample from the human subject as compared to expression of miR-18a in a plasma sample obtained from one or more healthy control human subjects;.”  
The response asserts support can be found in originally filed paragraphs 0053, 0054, 0072, 0073, 0078.t is noted the originally filed application did not provide any paragraph numbers.  The PGPUB was examined for support.  Paragraph 0053 teaches, “Currently, there is not optimal and universally accepted strategy for CRC screening 
Paragraphs 0072-0073 also does not recite colonoscopy.  Paragraph 0072 identifies subjects with advanced colorectal adenoma have increased plasma miR-18a.  This does not support or provide a nexus between identifying subjects with miR-18a overexpression in plasma for doing a colonoscopy.  
Further review and searching of the specification did not reveal support for identifying or screening patients for colonoscopy based on expression of any miRNA, let alone miR-18a.  Thus the amendment has introduced new matter.
Response to Arguments
	This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  42, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 has been amended to recite, “further comprising detecting overexpression of at least one more miRNA selected from the group consisting of miRl9a, miRl9b, and miRl5b in the plasma sample obtained from the human subject.”  Thus the claim requires the detection of expression of an additional miRNA of the
Markush group. However the claim provides no nexus how the expression of an
additional miRNA relates to the identifying of the subject as having advanced colorectal
adenoma or administering a neoplasia treatment. This rejection can be overcome by
amending the claim to clearly relate to the administering step or how the subject is
identified as having advanced colorectal adenoma.
Response to Arguments
	The response traverses the rejection asserting in view of the amendment the claim requires overexpression of both miR18a and one of the miRNA recited in Markush group for selection.  This argument has been thoroughly reviewed but is not considered persuasive as applicant is arguing limitations not in the claim.  There are no limitations in the dependent or independent claim with respect to identifying based on expression 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 38, 42, 54-57, are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diosdado (British Journal of Cancer (2009) volume 101, pages 707-714), Ng (Gut (2009) volume 58, pages 1375-1381),  Slaby (Molecular Cancer (2009) volume 8, pages 1-13), Nagorni (Ach Oncol (2004) supplement 1) pages 59-60),  Ferracin (Expert Rev. Mol Diagn (2010) volume 10, pages 297-308), Motoyama (International Journal of Oncology (2009) volume 34, pages 1069-1075) (IDS 1/27/2021) and Pickhardt (Clinical Gastroenterology (2010) volume 8, pages 610-615) Brunet (Annals of Oncology (2012) (p-202) EXPRESSION PROFILE OF MIRNAS IN STAGE III COLORECTAL TUMOURS: OVEREXPRESSED MIRNAS AS POTENTIAL CIRCULATING BIOMARKERS), and CHENYU ZHANG (CN201010238448) and Haberman (Cancer Research (2012) abstract B1.
The claims providing comprising language and thus allow for inclusion of additional steps.

The specification does not teach a how to differentiate left sided from right sided colorectal tumors.  
MPEP 2111.01 II states
The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).  Thus the broadest reasonable is that colonoscopy can be done at any time as part of the method.
The art demonstrates miR-18a was known at the time of filing and was associated with the progression of colorectal adenomas to colorectal cancer.  Further the art of record demonstrates the detection of microRNA (including miR-18a)  in blood, serum, or plasma was known in colorectal cancer and control samples.  Further the art demonstrates colonoscopy was known and used to confirm, examine, or diagnose colorectal cancer or colorectal adenomas, including advanced colorectal adenoma.  Thus the claims merely combine known methods to examine increased 
 Diosdado teaches miR-17-92 cluster (which includes miR-18a) is associated with progression of colorectal  adenoma to colorectal adenocarcinoma. (abstract and title).
Diosdado teaches, “The expression levels of miR-17 showed 2.6-fold increase in CRC tumours compared with controls (P=0.001), as well as for miR-18a, which displayed 2.4-fold increase (P=0.04), miR-19a with 3.4-fold increase (P<0.001), miR-20a with 2.6 elevated expression (P=0.001), miR-19b-1 with 1.6-fold changes (P=0.021) and miR-92a-1 with 4.5 increased expression (P<0.001; Figure 1A).” (page 709).
Diosdado teaches, “Indeed, all six miRNAs showed higher expression in adenocarcinomas than in adenomas, with miR-17 expression being 1.9-fold (P<0.001) increased, miR-18a 3.4-fold (P<0.001), miR-19a, 2.3-fold (P<0.001), miR-20a, 2.0-fold (P<0.001), miR-19b-1, 2.0-fold (P<0.001) and miR-92a-1, 2.4-fold increased (P<0.001) (Figure 1B). These observations indicate a role of miRNAs during colorectal adenoma to adenocarcinoma progression.”(709).
Diosdado teaches colorectal adenoma progresses to adenocarcinoma.
Ng teaches microRNA profiles were obtained from CRC plasma and normal plasma (page 1375, phase 1, marker discovery).  Ng teaches extraction of total RNA and microRNA (sample processing and miRNA extraction , 1378), Ng teaches RT-PCR to provide cDNA and detection of expression (miRNA profiling in plasma and biopsy tissue , 137, 2nd column).   Ng teaches in table 2 that miR-18a is overexpressed in CRC biopsy samples relative to healthy controls. NG teaches, “more recently, several reports nd column 1375). Ng teaches removal of colorectal samples via surgery (Patients and methods). Ng teaches detection by real-time PCR following isolation of RNA (page 1376, 2nd column, bottom).
NG teaches microRNA is detected by microarray.
Ng teaches examination of subjects by endoscopy(1375, 2nd column, bottom)
Motoyama teaches a 10 increase in miR-18a.
Slaby teaches in table 1 a study by Motoyama that miR18a is deregulated in colorectal tumors compared to control. Slaby teaches miR-15b is dysregulated in colorectal cancer (table 1).
Nagorni teaches, “Recently literature has adopted the term "advanced colorectal adenoma" (ACA) to describe colorectal polyps greater than 1 cm in diameter and/or villous component and/or severe dysplasia, features predicting an increased likelihood of malignant transformation (7,8). Advanced neoplasm was defined as CRC or previously described ACA (9). It is obvious that ACA are link in the chain from benign adenoma through malignant altered adenomas to advanced CRC (10).”
Nagorni teaches, "colonoscopy disclosed synchronous advanced and/or non-advanced neoplasm in 53.78% patients with ACA. “
Ferracin teaches miR-17-92 cluster including miR-18a is dysregulated in lymphoma, breast, lung, colon, stomach and pancreatic cancer (table 1). Ferracin teaches, “miRNAs are more stable than mRNAs and, therefore, they can be detected formalin-fixed paraffin-embedded (FPPE) tissues and in plasma/serum.”(top, 1st column, page 298).
nd column, bottom). Pickhardt teaches, “Even if the 10-mm size criterion for advanced adenomas is ignored, cancer and advanced histology (i.e., adenomas with a villous component or high-grade dysplasia) still predominate in the larger lesions as opposed to the subcentimeter polyp group. Furthermore, the great majority (90%) of histologically advanced polyps measuring less than 3 cm in our series showed only a prominent villous component without high-grade dysplasia. There is a growing awareness that high-grade dysplasia may be of much greater clinical relevance than villous histology in terms of future cancer risk..” (page 613, 1st column, bottom).
Bruntt teaches, “ Using 1.5-fold expression difference as a cut-off level, 43 miRNAs were identified as differentially expressed in tumour versus normal tissue. Eleven over-expressed miRNAs (miR-135b, miR-141, miR-18a, miR-20a, miR-21, miR-224, miR-29a, miR-31, miR-34a, miR-92a, miR-96) were confirmed by qRT-PCR as
significantly overexpressed in tumour samples versus normal ones. We were able to
detect 9 of these 11 miRNAs in serum samples from colorectal cancer patients and
healthy individuals. Serum levels of miR-18a, miR-21, miR-34a and miR-96 were
significantly higher in colorectal cancer patients than in controls (p<0.05)” (results )
	Haberman teaches, “or this pilot study, pre- and post-surgical blood (4.1 (2-9) days after surgery) from n=31 patients was examined. Plasma was obtained by 
 CHENYU ZHANG claims, “ A method for predicting, diagnosing, and / or evaluating colorectal cancer, characterized in that the method comprises detecting any one or more of the following mature and detectable microribonucleic acid mature bodies in human serum / plasma : let-7b, let-7c, miR-122, miR-125a-5p, miR-125b, miR-128a, miR-128b, miR-133a, miR-134, miR-139-3p, miR-139-5p, miR-145, miR-146a, miR-150, miR-152, miR-193a-5p, miR-197, miR-199a-3p, miR-199a-5p, miR-199b-3p, miR-22, miR- 221, miR-222, miR-223, miR-23a, miR-23b, miR-24, miR-25, miR-27a, miR-27b, miR-28-3p, miR-29a, miR-30d, miR- 320, miR-323-3p, miR-330-3p, miR-339-3p, miR-339-5p, miR-342-3p, miR-342-5p, miR-361-5p, miR-382, miR- 423-3p, miR-423-5p, miR-361-5p, miR-382, miR-423-3p, miR-423-5p, miR-432, miR-433, miR-486-3p, miR-495, miR-543, miR-574-3p, miR-584, miR-598, miR-744, miR-766, miR-92a, miR-92b, miR-99a, miR-99b, let-7f, let-7g, miR-100, miR-106a, miR-106b, miR-142-3p, miR-144, miR-148a, miR-15a, miR-16, miR-17, miR-182, miR-183, miR-18a, miR-194, miR-19b, 
MPEP 2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success that increased expression of miR-15b in plasma samples and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).
Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect increased plasma miR-18a and miR-15b a relative to healthy controls followed by colonoscopy to examine for colorectal cancer .  The artisan would be motivated as the art demonstrates that miR18a is upregulated and miR-15b is dysregulated in CRC and advanced colorectal adenoma. The artisan would be motivated identify and treat subjects with  colorectal cancer.  The artisan would have a reasonable expectation of success as the artisan is detecting 
With regards to claims 55, NG teaches, “Briefly, 100 ng of total RNA extracted from plasma and tissue samples was polyadenylated by poly(A) polymerase and then reverse transcribed to cDNA. Real-time qPCR was performed using Power SYBR Master Mix (Applied Biosystems, Foster City, California, USA) using miRNA-specific primers provided by the manufacturer in ABI PRISM 7500 Real-time PCR system (Applied Biosystems). The cycle threshold (Ct) is defined as the number of cycles required for the fluorescent signal to cross the threshold in qPCR. ACt was calculated by subtracting the Ct values of U6 from the Ct values of the miRNA of interest, AACt was then calculated by subtracting ACt of the control from ACt of disease.” Thus NG teaches reverse transcribing to cDNA and amplifying by PCR.
The response continues by asserting one would not be motivated to detect miR-18a in plasma as the response asserts that Ng teaches away as he did not find an increase in the 5 CRC samples and 5 control samples analyzed
Response to Arguments
The response traverses the rejection by asserting that Diosdado (British Journal of Cancer (2009) volume 101, pages 707-714), Ng (Gut (2009) volume 58, pages 1375-1381),  Slaby (Molecular Cancer (2009) volume 8, pages 1-13), Nagorni (Ach Oncol (2004) supplement 1) pages 59-60),  Ferracin (Expert Rev. Mol Diagn CHENYU ZHANG (CN201010238448) and Haberman (Cancer Research (2012) abstract B1. Teach and/ or suggest the detection of miR-18a in blood, plasma or serum samples.  .  
The response continues by asserting the other cited prior art does not correct the deficiencies of the claim.  This argument has been thoroughly but the cited prior art renders the claims obvious.  
Thus the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 38, 42, 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10-16 of copending Application No. 16/464,674 ) and Pickhardt (Clinical Gastroenterology (2010) volume 8, pages 610-615). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims providing comprising language and thus allow for inclusion of additional steps.
Thus the broadest reasonable interpretation in view of the disclosure and prosecution history of the claims is to require determining overexpression of plasma miR-18a for helping to identify the subject for having a colonoscopy. The comprising language allows for inclusion of colonoscopy and/or colonoscopy as treatment.
The specification does not teach a how to differentiate left sided from right sided colorectal tumors.  
MPEP 2111.01 II states
The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly 
The instant claims are drawn to a methodperforming a colonoscopy on a human subject identified as having overexpression of miRNA-18a in a plasma sample obtained from the human subject, wherein the human subject has been identified (c) measuring levels of miRNA-18a; and (de) detecting an overexpression of miR-18a in the plasma sample from the human subject as compared to expression of miR-18a in a plasma sample obtained from one or more healthy control human subjects; 
Independent claim 1 of ‘674 is drawn to the detection of miR-15b and miR-29a in blood or plasma sample and removal of precursor lesion or colonoscopy.  Claim 11 of ‘674 is drawn to detection of miR-15b, miR-29a, miR-18a for the diagnosis of advanced colorectal cancer.  Dependent claims drawn the method to production of cDNA and PCR analysis.  
Pickhardt teaches, “91% of all advanced adenomas and 100% of cancers   resided in large lesions 10 mm or larger, despite the fact that 6- to 9-mm lesions represented as much as 61% of all 6 mm or larger lesions. However, even for large colorectal polyps in the 1- to 2-cm range, the malignancy and high-grade dysplasia rates were less than 1% and 2%, respectively” (page 612, 2nd column, bottom). Pickhardt teaches, “Even if the 10-mm size criterion for advanced adenomas is ignored, cancer and advanced histology (i.e., adenomas with a villous component or high-grade st column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect increased plasma miR-18a and miR-15b as a marker of  colorectal neoplasia  relative to healthy human control samples in subjects in which a 10 mm high grade dysplasia adenoma is detected and provide colonoscopy.  The artisan would be motivated as the claims demonstrates that miR18a is upregulated and miR-15b is dysregulated in CRC and advanced colorectal adenoma. The art teaches  “It is obvious that ACA are link in the chain from benign adenoma through malignant altered adenomas to advanced CRC.” The artisan would be motivated to provide colonoscopy to correctly identify and treat colorectal neoplasia.  The artisan would have a reasonable expectation of success as the artisan is merely detecting of increased expression of miR-18a in plasma and adenoma and treat for neoplasia.
Response to Arguments
The response provides no arguments to the instant rejection.
Claim 38, 42, 54-57 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38-39, 41-47, 49-55 of copending Application No. 16/022597 and Pickhardt (Clinical Gastroenterology (2010) volume 8, . Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims providing comprising language and thus allow for inclusion of additional steps.
Thus the broadest reasonable interpretation in view of the disclosure and prosecution history of the claims is to require determining overexpression of plasma miR-18a for helping to identify the subject for having a colonoscopy. The comprising language allows for inclusion of colonoscopy and/or colonoscopy as treatment.
The specification does not teach a how to differentiate left sided from right sided colorectal tumors.  
MPEP 2111.01 II states
The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).  Thus the broadest reasonable is that colonoscopy can be done at any time as part of the method.
The instant claims are drawn to a methodperforming a colonoscopy on a human subject identified as having overexpression of miRNA-18a in a plasma sample obtained from the human subject, wherein the human subject has been identified (c) measuring levels of miRNA-18a; and (de) detecting an overexpression of miR-18a in the plasma sample from the human subject as compared to expression of miR-18a in a plasma sample obtained from one or more healthy control human subjects; 
Independent claim 38  of ‘597 is drawn to the detection of miR-15b in  plasma sample by the methods of the instant independent claim and treating for neoplasia.  Claim 41 of ‘597 is drawn to detection of, miR-18a for the diagnosis of advanced colorectal cancer.  Dependent claims drawn PCR analysis requiring reverse transcription and cDNA synthesis..  
Pickhardt teaches, “91% of all advanced adenomas and 100% of cancers   resided in large lesions 10 mm or larger, despite the fact that 6- to 9-mm lesions represented as much as 61% of all 6 mm or larger lesions. However, even for large colorectal polyps in the 1- to 2-cm range, the malignancy and high-grade dysplasia rates were less than 1% and 2%, respectively” (page 612, 2nd column, bottom). Pickhardt teaches, “Even if the 10-mm size criterion for advanced adenomas is ignored, cancer and advanced histology (i.e., adenomas with a villous component or high-grade dysplasia) still predominate in the larger lesions as opposed to the subcentimeter polyp group. Furthermore, the great majority (90%) of histologically advanced polyps measuring less than 3 cm in our series showed only a prominent villous component without high-grade dysplasia. There is a growing awareness that st column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect increased plasma miR-18a and miR-15b as a marker of  colorectal neoplasia  relative to healthy human control samples in subjects in which a 10 mm high grade dysplasia adenoma is detected and provide colonoscopy.  The artisan would be motivated as the claims demonstrates that miR18a is upregulated and miR-15b is dysregulated in CRC and advanced colorectal adenoma. The art teaches  “It is obvious that ACA are link in the chain from benign adenoma through malignant altered adenomas to advanced CRC.” The artisan would be motivated to provide colonoscopy to correctly identify and treat colorectal neoplasia.  The artisan would have a reasonable expectation of success as the artisan is merely detecting of increased expression of miR-18a in plasma and adenoma and treat for neoplasia.
Response to Arguments
The response provides no arguments to the instant rejection.
Summary
No claims are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Steven Pohnert/Primary Examiner, Art Unit 1634